Exhibit 10.33

VIEWRAY, INC.

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made as of January 13, 2017
(the “Effective Date”), by and among ViewRay, Inc., a Delaware corporation (the
“Company”), and each of those persons and entities, severally and not jointly,
listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto
(the “Schedule of Purchasers”).  Such persons and entities are hereinafter
collectively referred to herein as “Purchasers” and each individually as a
“Purchaser.”

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:

SECTION 1.AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance of shares of its Common Stock,
par value $0.01 per share (the “Common Stock”), and warrants in the form of
Exhibit B attached hereto (each a “Warrant” and collectively the “Warrants”) on
the terms and subject to the conditions set forth in this Agreement.  The shares
of Common Stock sold hereunder at the Closing (as defined below) shall be
referred to as the “Shares.”  The Shares and the Warrants are referred to
collectively as the “Securities.”

SECTION 2.AGREEMENT TO SELL AND PURCHASE THE SECURITIES.

2.1Closing.  At the Closing (as defined in Section 3), the Company will sell to
each Purchaser, and each Purchaser will purchase from the Company, (a) the
number of Shares set forth opposite such Purchaser’s name on the Schedule of
Purchasers at a purchase price of (i) $3.00 per share or (ii) $3.17 per share,
as applicable and as further specified on the Schedule of Purchasers; and (b) a
Warrant to purchase the number of shares of Common Stock set forth opposite such
Purchaser’s name on the Schedule of Purchasers (such shares of Common Stock, the
“Underlying Shares”), which Warrant shall have an exercise price equal to $3.17
per Underlying Share, and which Warrant shall have a purchase price equal to
$0.125 per Underlying Share underlying such Warrant. The aggregate purchase
price for the Shares and Warrants purchased by each Purchaser at the Closing is
set forth opposite such Purchaser’s name on the Schedule of Purchasers.

2.2Separate Agreement.  Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Securities that appear on the Schedule of
Purchasers that relate to such Purchaser.  The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Securities to each of
the Purchasers is a separate sale.  The obligations of each Purchaser hereunder
are expressly not conditioned on the purchase by any or all of the other
Purchasers of the Securities such other Purchasers have agreed to purchase.

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

SECTION 3.CLOSING AND DELIVERY.

3.1Closing.  The closing of the purchase and sale of the Securities (which
Securities are set forth in the Schedule of Purchasers) pursuant to this
Agreement (the “Closing”) shall be held on , January 18, 2017 at the offices of
Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California 94025, or on such
other date and place as may be agreed to by the Company and the Purchasers.  At
or prior to the Closing, each Purchaser shall execute any related agreements or
other documents required to be executed hereunder, dated as of the date of the
Closing (the “Closing Date”).

3.2Issuance of the Securities at the Closing.  At the Closing, the Company shall
issue or deliver to each Purchaser (a) evidence of a book entry position
evidencing the Shares purchased by such Purchaser hereunder or stock
certificates registered in the name of such Purchaser, or in such nominee
name(s) as designated by such Purchaser, representing the number of Shares
purchased by such Purchaser at the Closing as set forth in the Schedule of
Purchasers against payment of the purchase price for such Shares and (b) a
Warrant registered in the name of such Purchaser, or in such nominee name(s) as
designated by such Purchaser, representing the number of Underlying Shares as
set forth in the Schedule of Purchasers.  The name(s) in which the Shares and
Warrant are to be issued to each Purchaser are set forth in the Purchaser
Questionnaire and the Selling Stockholder Notice and Questionnaire in the form
attached hereto as Appendix I and II (the “Purchaser Questionnaire” and the
“Selling Stockholder Questionnaire”, respectively), as completed by each
Purchaser, which shall be provided to the Company no later than the Closing
Date.  The Warrants shall be delivered to each Purchaser (i) in electronic form
on the Closing Date and (ii) in physical form promptly following the Closing
Date, but in any event within 10 business days following the Closing Date.

3.3Delivery of the Stockholder’s Agreement.  At the Closing, the Company and
each Purchaser shall execute and deliver the Stockholder’s Agreement in the form
attached hereto as Appendix III (the “Stockholder’s Agreement”), with respect to
the registration of the Shares and the Underlying Shares under the Securities
Act of 1933, as amended (the “Securities Act”), the filing of a registration
statement on Form S-3 (the “Registration Statement”) and the nomination of a
director to the Company’s Board of Directors by Puissance Cross Border
Opportunities I LP.

SECTION 4.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchasers as follows:

4.1Organization and Standing.  The Company and each of its subsidiaries (i) has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Delaware, with full corporate power and authority
to own or lease, as the case may be, and to operate its properties and conduct
its business as presently conducted, and (ii) is duly qualified to do business
as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except in the case of clause
(ii) above, to the

2

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

extent that the failure to be so qualified or be in good standing would not
reasonably be expected to result in (a) a material adverse effect on the
validity or enforceability of this Agreement, (b)  a material adverse effect on
the condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries, taken as a whole, or (c) a material adverse effect
on the Company’s ability to perform in any material respect its obligations
under this Agreement or the Stockholder’s Agreement (any of (a), (b) or (c)) (a
“Material Adverse Effect”).  

4.2Corporate Power; Authorization.  The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement, the Warrants and the Stockholder’s Agreement
(collectively, the “Transaction Documents”), sell and issue the Securities and
carry out and perform all of its obligations under the Transaction
Documents.  Each Transaction Document constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by equitable principles generally, including any
specific performance and (iii) with respect to the Stockholder’s Agreement, as
rights to indemnity or contribution may be limited by state or federal laws or
public policy underlying such laws.

4.3Issuance and Delivery of the Securities.  The Securities have been duly
authorized and, when issued and paid for in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable.  The
Underlying Shares have been duly authorized and, upon exercise of the Warrants
in accordance with their terms, including payment of the exercise price
therefore, will be validly issued, fully paid and nonassessable. Assuming the
accuracy of the representations made by each Purchaser in Section 5, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act.

4.4SEC Documents; Financial Statements.  The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act.  As of their
respective filing dates (or, if amended prior to the date of this Agreement,
when amended), all documents filed by the Company with the Commission (the “SEC
Documents”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder.  None of the SEC Documents as of their respective dates contained
any untrue statement of material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Documents (the
“Financial Statements”) present fairly the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of the
Act and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). Deloitte & Touche LLP, who have certified certain
financial statements of the Company and delivered their report with respect to
the audited consolidated financial statements and schedules included in the SEC
Documents, are independent public accountants with respect to the Company within
the meaning of the Securities Act and the applicable published rules and
regulations thereunder.  

3

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

4.5Capitalization.  The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 10,000,000 shares of undesignated
preferred stock, par value $0.01 per share (the “Preferred Stock”).  As of the
Effective Date, there are no shares of Preferred Stock issued and outstanding
and there are 43,581,184 shares of Common Stock issued and outstanding, of which
no shares are owned by the Company.  There are no other shares of any other
class or series of capital stock of the Company issued or outstanding.  The
Company has no capital stock reserved for issuance, except that, as of the
Effective Date, there are 11,293,650 shares of Common Stock reserved for
issuance pursuant to the Company’s 2008 Stock Option and Incentive Plan, 2015
Equity Incentive Plan (the “2015 Plan”) and 2015 Employee Stock Purchase Plan
(the “ESPP”) (as well as any automatic increases in the number of shares of the
Company’s Common Stock reserved for future issuance under the 2015 Plan and
ESPP) and outstanding warrants to purchase an aggregate of 1,707,736 shares of
Common Stock.  There are no bonds, debentures, notes or other indebtedness
having general voting rights (or convertible into securities having such rights)
(“Voting Debt”) of the Company issued and outstanding.  Except as stated above,
there are no existing options, warrants, calls, subscriptions or other rights,
agreements, arrangements or commitments relating to the issued or unissued
capital stock of the Company, obligating the Company to issue, transfer, sell,
redeem, purchase, repurchase or otherwise acquire or cause to be issued,
transferred, sold, redeemed, purchased, repurchased or otherwise acquired any
capital stock or Voting Debt of, or other equity interest in, the Company or
securities or rights convertible into or exchangeable for such shares or equity
interests or obligations of the Company to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment.  The issuance of Common Stock or other securities pursuant to any
provision of this Agreement or the Warrant or Underlying Shares will not give
rise to any preemptive rights or rights of first refusal on behalf of any person
or result in the triggering of any anti-dilution rights.  Except as provided in
the Stockholder’s Agreement, there are no agreements or arrangements under which
the Company or any of its subsidiaries is obligated to register the sale of any
of their securities under the Securities Act.

4.6Litigation.  No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that will have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.

4.7Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company or
its subsidiaries is required in connection with the consummation of the
transactions contemplated by the Transaction Documents except for (a) the filing
of a Form D with the Commission under the Securities Act and compliance with the
securities and blue sky laws in the states and other jurisdictions in which
shares of Common Stock are offered and/or sold, which compliance will be
effected in accordance with such laws, (b) the approval by the NASDAQ Global
Market of the listing of the Shares and the Underlying Shares and (c) the filing
of one or more registration statements and all amendments thereto with the
Commission as contemplated by the Stockholder’s Agreement.

4

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

4.8No Default or Consents.  Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Securities) will conflict with, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or its subsidiaries pursuant to, (i) the
certificate of incorporation or bylaws of the Company or its subsidiaries, (ii)
the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or its subsidiaries is a party or bound or to
which its or their property is subject, or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or any
of its properties, except in the case of clauses (ii) and (iii) above, for any
conflict, breach or violation of, or imposition that would not, individually or
in the aggregate, have a Material Adverse Effect.

4.9No Material Adverse Change.  Since September 30, 2016, there have not been
any changes in the authorized capital, assets, liabilities, financial condition,
business, Material Contracts (as defined below) or operations of the Company
from that reflected in the Financial Statements except changes in the ordinary
course of business which have not been, either individually or in the aggregate,
materially adverse to the business, properties, financial condition or results
of operations of the Company.

4.10No General Solicitation.  Neither the Company nor any person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D promulgated under the Securities Act) in
connection with the offer or sale of the Securities.

4.11No Integrated Offering.  Neither of the Company or any person acting on its
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any Company security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) of the Securities
Act or require registration of any of the Securities under the Securities Act or
cause this offering of the Securities to be integrated with prior offerings by
the Company for purposes of the Securities Act.

4.12Intellectual Property.  The Company owns, possesses, licenses or has other
rights to use, on reasonable terms, all of the Company’s patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, “Company Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted
or as proposed in the SEC Documents to be conducted. To the knowledge of the
Company, there are no rights of third parties to any Company Intellectual
Property, other than as licensed by the Company. To the knowledge of the
Company, there is no infringement by third parties of any Company Intellectual
Property. There is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the Company’s rights in or to
any Company Intellectual Property. There is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Company Intellectual Property. There is no pending
or, to the Company’s knowledge, threatened action,

5

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

suit, proceeding or claim by others that the Company infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others. The Company is not aware of any facts required to be disclosed
to the U.S. Patent and Trademark Office (“USPTO”) which have not been disclosed
to the USPTO and which would preclude the grant of a patent in connection with
any patent application of the Company Intellectual Property or could form the
basis of a finding of invalidity with respect to any issued patents of the
Company Intellectual Property.

4.13Disclosure.  The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company.  To the knowledge of the executive officers of the Company, all due
diligence materials regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company to the Purchasers
upon their request are, when taken together with the SEC Documents and the
Schedule of Exceptions, true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  

4.14Contracts.  Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents under the Securities Act and the Exchange Act and the rules
and regulations promulgated thereunder (collectively, the “Material Contracts”)
is so described or filed, as applicable.

4.15Properties and Assets.  The Company owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted, free and
clear of any material restriction, mortgage, deed of trust, pledge, lien,
security interest or other charge, claim or encumbrance that would have a
Material Adverse Effect.

4.16Compliance.  Except as would not, individually or in the aggregate, result
in a Material Adverse Effect: (i) the Company is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company for
the ownership, testing, development, manufacture, packaging, processing, use,
labeling, storage, or disposal of any product manufactured by or on behalf of
the Company or out-licensed by the Company (a “Company Product”), including
without limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301,
et seq., the Public Health Service Act, 42 U.S.C. § 262, similar laws of other
governmental entities and the regulations promulgated pursuant to such laws
(collectively, “Applicable Laws”); (ii) the Company possesses all licenses,
certificates, approvals, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws and/or for the ownership of its
properties or the conduct of its business as it relates to a Company Product and
as described in the SEC Documents (collectively, “Authorizations”) and such
Authorizations are valid and in full force and effect and the Company is not in
violation of any term of any such Authorizations; (iii) the Company has not
received any written notice of adverse finding, warning letter or other written
correspondence or notice from the U.S. Food and Drug Administration (the “FDA”)
or any other governmental entity alleging or asserting noncompliance with any
Applicable Laws or Authorizations relating to a Company Product; (iv) the
Company has not received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any governmental entity or

6

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

third party alleging that any Company Product, operation or activity related to
a Company Product is in violation of any Applicable Laws or Authorizations or
has any knowledge that any such governmental entity or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding, nor, to the Company’s knowledge, has there been any noncompliance
with or violation of any Applicable Laws by the Company that would reasonably be
expected to require the issuance of any such written notice or result in an
investigation, corrective action, or enforcement action by the FDA or similar
governmental entity with respect to a Company Product; (v) the Company has not
received written notice that any governmental entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations or
has any knowledge that any such governmental entity has threatened or is
considering such action with respect to a Company Product; and (vi) the Company
has filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission). To the Company’s knowledge, neither the Company nor any of its
directors, officers, employees or agents, has made, or caused the making of, any
false statements on, or material omissions from, any other records or
documentation prepared or maintained to comply with the requirements of the FDA
or any other governmental entity.  

4.17Taxes.  The Company has filed all tax returns that are required to be filed
or has requested extensions thereof (except in any case in which the failure so
to file would not have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as contemplated in the
SEC Documents) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as contemplated in the SEC Documents.

4.18Transfer Taxes.  There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities.

4.19Investment Company.  The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.

4.20Obligations to Related Parties.  There are no obligations of the Company to
officers, directors, stockholders, or employees of the Company other than (i)
for payment of salary for services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of the Company and (iii) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company). None of the officers, directors or, to the best of
the Company’s knowledge, stockholders of the Company or any members of their
immediate

7

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

families, is indebted to the Company or has any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation that
competes with the Company, other than (a) passive investments in publicly traded
companies (representing less than 1% of such company) which may compete with the
Company and (b) investments by venture capital funds with which directors of the
Company may be affiliated and service as a board member of a company in
connection therewith due to a person’s affiliation with a venture capital fund
or similar institutional investor in such company.  To the Company’s knowledge,
no officer, director or stockholder, or any member of their immediate families,
is, directly or indirectly, interested in any material contract with the Company
(other than such contracts as relate to any such person’s ownership of capital
stock or other securities of the Company).

4.21No Right of First Refusal.  The Company is not obligated to offer the Shares
offered hereunder on a right of first refusal to any third parties.

4.22Voting Agreements.  There are no shareholder agreements, voting agreements
or other similar arrangements with respect to the voting of the Company’s
capital stock (i) to which the Company is a party or (ii) to the knowledge of
the Company, between or among any of the Company’s stockholders.

4.23Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are
reasonable and customary in the business in which it is engaged; all policies of
insurance and fidelity or surety bonds insuring the Company or its businesses,
assets, employees, officers and directors are in full force and effect; the
Company is in compliance with the terms of such policies and instruments in all
material respects; and there are no claims by the Company under any such policy
or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; the Company has not been refused
any insurance coverage sought or applied for; and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.  

4.24Price of Common Stock.  The Company has not taken, directly or indirectly,
any action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Securities.

4.25Governmental Permits, Etc.  The Company possesses or may reasonably obtain
all licenses, certificates, permits and other authorizations issued by all
applicable authorities necessary to conduct its business, and the Company has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect, whether or not arising from transactions
in the ordinary course of business.

8

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

4.26Foreign Corrupt Practices.  The Company is not nor, to the knowledge of the
Company, any director, officer, agent, or employee of the Company is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA.

4.27Labor.  No labor problem or dispute with the employees of the Company exists
or, to the knowledge of the Company, is threatened, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its
principal suppliers or contractors, that could have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as contemplated in the SEC Documents.

4.28ERISA.  None of the following events has occurred or exists: (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur: (i)
a material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company compared to the amount of
such contributions made in the most recently completed fiscal year of the
Company; (ii) a material increase in the “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) of the Company compared to the amount of such obligations in the most
recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could have a Material
Adverse Effect. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company may have any liability.

4.29Environmental Laws.  The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received and is in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its

9

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

business and (iii) has not received notice of any actual or potential liability
under any environmental law, except where such non-compliance with Environmental
Laws, failure to receive required permits, licenses or other approvals, or
liability would not, individually or in the aggregate, have a Material Adverse
Effect, whether or not arising from transactions in the ordinary course of
business. The Company has not been named as a “potentially responsible party”
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended.

4.30Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

4.31OFAC. The Company is not nor, to the knowledge of the Company, any director,
officer, agent or employee of the Company (i) is currently subject to any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”) or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). The Company is not nor, to the knowledge of the Company, any
director, officer, agent, or employee of the Company or any of its subsidiaries,
is a person that is, or is 50% or more owned or otherwise controlled by a person
that is: (i) the subject of any Sanctions; or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions that broadly prohibit dealings with that country or territory
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”). The
Company has not engaged in any dealings or transactions with or for the benefit
of a Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3
years, nor does the Company have any plans to increase its dealings or
transactions with Sanctioned Persons, or with or in Sanctioned Countries.

4.32No Disqualification Events. With respect to the Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
or, to the knowledge of the Company, any beneficial owner (as that term is
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together,

10

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

4.33Notice of Disqualification Events. The Company will notify the Purchasers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware.

4.34Brokers.  Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement. The Company shall indemnify each
Purchaser from and against any broker’s, finder’s or agent’s fees for which the
Company is responsible.

4.35Disclosure Materials.  Any disclosure schedule or other information
document, delivered or made available to any Purchaser prior to such Purchaser’s
execution of this Agreement, and any such document delivered or made available
to such Purchaser after such Purchaser’s execution of this Agreement and prior
to the Closing with respect to the Securities to be purchased by such Purchaser
hereunder (collectively, the “Disclosure Materials”), taken as a whole, do not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

SECTION 5.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERs.

5.1Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:

(a)Such Purchaser (if an entity) is a validly existing corporation, limited
partnership or limited liability company and has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the
Securities pursuant to this Agreement.

(b)Such Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Securities and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. Such Purchaser has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Securities, and has conducted and completed its own independent
due diligence. Such Purchaser acknowledges that the Company has made available
the SEC Documents and the Disclosure Materials. Based on the information such
Purchaser has deemed

11

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

appropriate, it has independently made its own analysis and decision to enter
into the Transaction Documents. Except for the representations and warranties in
Section 4, as qualified in accordance with the introductory paragraph of Section
4, such Purchaser is relying exclusively on its own sources of information,
investment analysis and due diligence (including professional advice it deems
appropriate) with respect to the execution, delivery and performance of the
Transaction Documents, the Securities and the business, condition (financial and
otherwise), management, operations, properties and prospects of the Company,
including but not limited to all business, legal, regulatory, accounting, credit
and tax matters.

(c)The Securities to be received by such Purchaser hereunder will be acquired
for such Purchaser’s own account, not as nominee or agent, and not with a view
to the resale or distribution of any part thereof in violation of the Securities
Act, and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Such Purchaser is
not a broker-dealer registered with the Commission under the Exchange Act or an
entity engaged in a business that would require it to be so registered. Such
Purchaser understands that the Securities are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder.

(d)Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. Such Purchaser has determined based on its own
independent review and such professional advice as it deems appropriate that its
purchase of the Securities and participation in the transactions contemplated by
the Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Purchaser, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Purchaser’s
charter, by-laws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Purchaser is bound and
(v) are a fit, proper and suitable investment for such Purchaser,
notwithstanding the substantial risks inherent in investing in or holding the
Securities.

12

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

(e)The execution, delivery and performance by such Purchaser of the Transaction
Documents to which such Purchaser is a party have been duly authorized and each
has been duly executed and when delivered will constitute the valid and legally
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.

(f)Purchaser is not a broker or dealer registered pursuant to Section 15 of the
Exchange Act (a “registered broker-dealer”) and is not affiliated with a
registered broker dealer.  Purchaser is not party to any agreement for
distribution of any of the Securities.

(g)Purchaser shall have completed or caused to be completed and delivered to the
Company at no later than the Closing Date, the Purchaser Questionnaire and the
Selling Stockholder Questionnaire for use in preparation of the Registration
Statement, and the answers to the Purchaser Questionnaire and the Selling
Stockholder Questionnaire are true and correct in all material respects as of
the date of this Agreement and will be true and correct as of the Closing Date
and the effective date of the Registration Statement; provided that such
Purchaser shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.

(h)Such Purchaser understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Securities.

(i)Such Purchaser has no present intent to effect a “change of control” of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.

(j)Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.

(k)Such Purchaser did not learn of the investment in the Securities as a result
of any general solicitation or general advertising.

(l)Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(m)Such Purchaser (including any person controlling, controlled by, or under
common control with such Purchaser, as the term “control” is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”)) in connection with the consummation of
the transactions contemplated by this Agreement will not be required to and will
not complete a filing with the U.S. government pursuant to the HSR Act.

13

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

5.2Such Purchaser, who is a Non-U.S. person (as defined below), having been
informed by the Company of its reliance on Regulation S, hereby represents and
warrants to the Company as follows:

(a)This Agreement is made by the Company with Purchaser, who is a Non-U.S.
person, in reliance upon such Purchaser’s representations, warranties and
covenants made in this Section 5.2.

(b)Such Non-U.S. person has been advised and acknowledges that:

 

(1)

the Securities have not been, and when issued, will not be registered under the
Securities Act, the securities laws of any state of the United States or the
securities laws of any other country;

 

(2)

in issuing and selling the Securities to Purchaser pursuant hereto, the Company
is relying upon the “safe harbor” provided by Regulation S and/or on
Section 4(2) under the Securities Act;

 

(3)

it is a condition to the availability of the Regulation S “safe harbor” that the
Securities not be offered or sold in the United States or to a U.S. person until
the expiration of a period of one (1) year following the date of the applicable
Closing; and

 

(4)

notwithstanding the foregoing, prior to the expiration of one (1) year after the
applicable Closing (the “Restricted Period”), the Securities may be offered and
sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either:  (A) if the offer or sale is within
the United States or to or for the account of a U.S. person (as such terms are
defined in Regulation S), the Securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from or a transaction not subject to the
registration requirements of the Securities Act; or (B) the offer and sale is
outside the United States and to other than a U.S. person.

(c)As used herein, the term “United States” means and includes the United States
of America, its territories and possessions, any State of the United States, and
the District of Columbia, and the term “U.S. person” (as defined in Regulation
S) means:

 

(1)

a natural person resident in the United States;

 

(2)

any partnership or corporation organized or incorporated under the laws of the
United States;

 

(3)

any estate of which any executor or administrator is a U.S. person;

 

(4)

any trust of which any trustee is a U.S. person;

14

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

 

(5)

any agency or branch of a foreign entity located in the United States;

 

(6)

any nondiscretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

(7)

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated and (if an
individual) resident in the United States; and

 

(8)

a corporation or partnership organized under the laws of any foreign
jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the Securities Act) who are not natural persons, estates or
trusts.

As used herein, the term “Non-U.S. person” means any person who is not a U.S.
person or is deemed not to be a U.S. person under Rule 902(k)(2) of the
Securities Act.

(d)Such Non-U.S. person agrees that with respect to the Securities until the
expiration of the Restricted Period:

 

(1)

such Non-U.S. person, its agents or its representatives have not and will not
solicit offers to buy, offer for sale or sell any of the Securities, or any
beneficial interest therein in the United States or to or for the account of a
U.S. person during the Restricted Period; and

 

(2)

notwithstanding the foregoing, prior to the expiration of the Restricted Period,
the Securities may be offered and sold by the holder thereof only if such offer
and sale is made in compliance with the terms of this Agreement and either:  (A)
if the offer or sale is within the United States or to or for the account of a
U.S. person (as such terms are defined in Regulation S), the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from or a
transaction not subject to the registration requirements of the Securities Act;
or (B) the offer and sale is outside the United States and to other than a U.S.
person; and

 

(3)

such Non-U.S. person shall not engage in hedging transactions with regard to the
Securities unless in compliance with the Securities Act.

15

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

The foregoing restrictions are binding upon subsequent transferees of the
Securities, except for transferees pursuant to an effective registration
statement or pursuant to Rule 144 under the Securities Act.  Such Non-U.S.
person agrees that after the Restricted Period, the Securities may be offered or
sold within the United States or to or for the account of a U.S. person only
pursuant to applicable securities laws.

(e)Such Non-U.S. person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. person will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in Regulation
S) in the United States with respect to the Securities.

(f)Such Non-U.S. person:  (i) is domiciled and has its principal place of
business outside the United States; (ii) certifies it is not a U.S. person and
is not acquiring  the Securities for the account or benefit of any U.S. person;
and (iii) at the time of the applicable Closing, the Non-U.S. person or persons
acting on Non-U.S. person’s behalf in connection therewith will be located
outside the United States.

(g)At the time of offering to such Non-U.S. person and communication of such
Non-U.S. person’s order to purchase the Securities and at the time of such
Non-U.S. Person’s execution of this Agreement, the Non-U.S. person or persons
acting on Non-U.S. person’s behalf in connection therewith were located outside
the United States.

(h)Such Non-U.S. person is not a “distributor” (as defined in Regulation S) or a
“dealer” (as defined in the Securities Act).

(i)Such Non-U.S. person acknowledges that the Company shall make a notation in
its stock books regarding the restrictions on transfer set forth in this
Section 5 and shall transfer such shares on the books of the Company only to the
extent consistent therewith.

(j)In particular, such Non-U.S. person acknowledges that the Company shall
refuse to register any transfer of the Securities not made in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act or pursuant to an available exemption from registration.

(k)Such Purchaser understands and agrees that each certificate held by such
Non-U.S. person representing the Shares or the Underlying Shares, or any other
securities issued in respect of the Shares or the Underlying Shares upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event, shall bear the following legend (in addition to any legend required by
this Agreement or under applicable state securities laws):

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION
UNDER THE SECURITIES ACT OR PURSUANT TO AN

16

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

AVAILABLE EXEMPTION FROM REGISTRATION AND IN THE CASE OF A TRANSACTION EXEMPT
FROM, OR NOT SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.  THIS CERTIFICATE MUST
BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO
THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF ANY INTEREST IN ANY OF
THE SHARES REPRESENTED BY THIS CERTIFICATE.

In addition, book entry notations or stock certificates representing the Shares
or the Underlying Shares may contain:

 

(1)

Any legend required by the laws of the State of California, including any legend
required by the California Department of Corporations.

 

(2)

Any legend required by the blue sky laws of any other state to the extent such
laws are applicable to the sale of such Shares or the Underlying Shares
hereunder.

 

(3)

A legend regarding affiliate status of such Purchaser set forth in Schedule 1
hereto, in the form included therein.

(l)The Company agrees that at such time as such legend may be removed pursuant
to Section 5.2(m), it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate or book entry position representing the Shares or the Underlying
Shares, as applicable, together with such representations and covenants of such
Purchaser or such Purchaser’s executing broker as the Company may reasonably
require in connection therewith, deliver or cause to be delivered to such
Purchaser a book entry position or certificate representing such shares that is
free from any legend referring to the Securities Act.  The Company shall not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this
Section.  Certificates for Shares or Underlying Shares subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to such
Purchaser by crediting the account of such Purchaser’s prime broker with the
Depository Trust Company (“DTC”).  All costs and expenses related to the removal
of the legends and the reissuance of any Shares or Underlying Shares shall be
borne by the Company.

17

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

(m)The restrictive legend set forth in this section above shall be removed and
the Company shall issue a certificate or book entry position without such
restrictive legend to the holder of the applicable shares upon which it is
stamped or issue to such holder by electronic delivery with the applicable
balance account at the DTC or in physical certificated shares, if appropriate,
if (i) such Shares and Underlying Shares are registered for resale under the
Securities Act (provided that, if such Purchaser is selling pursuant to the
effective registration statement registering the Shares or the Underlying Shares
for resale, such Purchaser agrees to only sell such Shares or Underlying Shares
during such time that such registration statement is effective and such
Purchaser is not aware or has not been notified by the Company that such
registration statement has been withdrawn or suspended, and only as permitted by
such registration statement); (ii) such Shares are sold or transferred pursuant
to Rule 144 (if the transferor is not an affiliate of the Company); or (iii)
such Shares are eligible for sale without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions.    Any fees
(with respect to the transfer agent, the Company’s counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company.

5.3Such Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Securities or any use of this Agreement, including (a) the
legal requirements within its jurisdiction for the purchase of the Securities;
(b) any foreign exchange restrictions applicable to such purchase; (c) any
governmental or other consents that may need to be obtained; and (d) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Securities.  Such Purchaser’s
subscription and payment for and such Purchaser’s continued beneficial ownership
of the Securities will not violate any applicable securities or other laws of
such Purchaser’s jurisdiction.

5.4Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) (“Short Sales”), of the
securities of the Company during the period commencing as of the time that such
Purchaser was first contacted by the Company or any other person regarding the
transactions contemplated hereby and ending immediately prior to the Effective
Date. Notwithstanding the foregoing, in the case of Purchaser being a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future.   

18

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

5.5Such Purchaser understands that nothing in this Agreement or any other
materials presented to such Purchaser in connection with the purchase and sale
of the Securities constitutes legal, tax or investment advice.  Such Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Securities.

5.6Restricted Securities.  Such Purchaser understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act only
in certain limited circumstances.  In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

SECTION 6.CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the sale and issuance of the Securities and
deliver Securities to each Purchaser, individually, as set forth in the Schedule
of Purchasers at the Closing shall be subject to the following conditions to the
extent not waived by the Company:

6.1Receipt of Payment.  The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Securities being purchased by such Purchaser at the
applicable Closing as set forth in the Schedule of Purchasers.

6.2Representations and Warranties.  The representations and warranties made by
the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. Such Purchaser shall have performed in all material respects
all obligations and covenants herein required to be performed by them on or
prior to the Closing Date.

6.3Receipt of Executed Documents.  Such Purchaser shall have executed and
delivered to the Company the Stockholder’s Agreement, the Purchaser
Questionnaire and the Selling Stockholder Questionnaire on or prior to the
Closing Date.

SECTION 7.CONDITIONS TO THE PURCHASERS’ OBLIGATIONS AT the CLOSING.

Each Purchaser’s obligation to accept delivery of the Securities and to pay for
the Securities at the Closing shall be subject to the following conditions to
the extent not waived by such Purchaser:

7.1Representations and Warranties Correct.  The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects as of, and as if made on, the date of this Agreement and as of
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed in all material respects all obligations and covenants herein
required to be performed by it on or prior to the Closing Date.  

19

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

7.2Receipt of Executed Stockholder’s Agreement.  The Company shall have executed
and delivered to the Purchasers the Stockholder’s Agreement.

7.3Certificate.  Each Purchaser shall have received a certificate signed by the
Chief Executive Officer or the Chief Financial Officer to the effect that the
representations and warranties of the Company in Section 4 hereof are true and
correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing Date and that the Company has satisfied in all
material respects all of the conditions set forth in this Section 7.

7.4Good Standing.  The Company shall be validly existing as a corporation in
good standing under the laws of Delaware.  

7.5Nasdaq Filing.  The Company shall have filed with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the Shares and the Underlying
Shares, which shall have been approved by Nasdaq subject to notice of issuance.

7.6Judgments.  No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

7.7Stop Orders. No stop order or suspension of trading shall have been imposed
by the NASDAQ Global Market, the Commission or any other governmental regulatory
body with respect to public trading in the Common Stock.

SECTION 8.Termination of Obligations to Effect THE Closing; Effects.

8.1The obligations of the Company, on the one hand, and the Purchasers, on the
other hand, to effect the Closing shall terminate as follows:

(a)upon the mutual written consent of the Company and Purchasers that agreed to
purchase a majority of the Securities to be issued and sold pursuant to this
Agreement;

(b)by the Company if any of the conditions set forth in Section 6 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

(c)by a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 7 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser;

provided, however, that, except in the case of clauses (b) and (c) above, the
party seeking to terminate its obligation to effect an applicable Closing shall
not then be in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect the Closing.

20

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

8.2Nothing in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

SECTION 9.Additional Agreements of the Parties.

9.1Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable, provided that such
obligations shall terminate and be of no further force and effect on the date on
which the Company’s obligations under the Stockholder’s Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Stockholder’s Agreement) shall
terminate.

9.2Access to Information. From the date hereof until the Closing, the Company
will make reasonably available to the Purchasers’ representatives, consultants
and their respective counsels for inspection, such information and documents as
the Purchasers reasonably request, and will make available at reasonable times
and to a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company.

9.3Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities and to provide a copy thereof, promptly upon request
of any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

9.4Integration. The Company shall not, and shall use its commercially reasonable
efforts to ensure that no affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers, or
that will be integrated with the offer or sale of the Securities for purposes of
the rules and regulations of any trading market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

9.5Confidentiality After the Date Hereof. Each Purchaser covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company, such Purchaser will maintain the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

9.6Securities Laws Disclosure. The Company will timely and no later than four
(4) business days from the date of this Agreement file a Current Report on
Form 8-K (the “8-K”) with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
agreements required to be filed in connection therewith).

21

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

SECTION 10.Indemnification.

10.1Indemnification by the Company.  The Company agrees to indemnify and hold
harmless each of the Purchasers and each person, if any, who controls any
Purchaser within the meaning of the Securities Act (each, an “Indemnified
Party”), against any losses, claims, damages, liabilities or expenses, joint or
several, to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in Section 5 above respecting sale of the
Securities (including the Underlying Shares), or (ii) the inaccuracy of any
representations made by such Indemnified Party herein.

SECTION 11.NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

if to the Company, to:

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

Attention: Chief Financial Officer

Facsimile: (800) 417-3459

E-Mail:  abansal@viewray.com

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California  94025

Attention:  Mark Roeder
Facsimile:  (650) 463-2600

E-Mail:  mark.roeder@lw.com

 

22

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and

(a)if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.

SECTION 12.MISCELLANEOUS.

12.1Waivers and Amendments.  Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the holders of a majority of the Shares and
the Underlying Shares (assuming the exercise of the then-outstanding Warrants).

12.2Binding Effect. Purchaser hereby acknowledges and agrees that this Agreement
shall survive the death or disability of Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. If Purchaser is more
than one person, the obligations of Purchaser hereunder shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.

12.3Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

12.4Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

12.5Replacement of Shares or Warrants.  If the Shares are certificated and any
certificate or instrument evidencing any Shares or Warrants is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company and the Company’s transfer agent
of such loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Warrant.  If a replacement certificate or instrument evidencing any Shares or
Warrant is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

23

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

12.6Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

12.7Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of San Francisco. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City San Francisco
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

12.8Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

12.9Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

24

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

12.10Entire Agreement.  This Agreement and other documents delivered pursuant
hereto, including the exhibits, the appendices and the Schedule of Exceptions,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

12.11Payment of Fees and Expenses.  Each of the Company and the Purchasers shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

12.12Survival.  The representations, warranties, covenants and agreements made
in this Agreement shall survive any investigation made by the Company or the
Purchasers and the Closing.

12.13Waiver of Conflicts.  Each party to this Agreement acknowledges that Latham
& Watkins LLP, counsel for the Company, has in the past performed and may
continue to perform legal services for certain of the Purchasers in matters
unrelated to the transactions described in this Agreement, including venture
capital financings and other matters.  Accordingly, each party to this Agreement
hereby (a) acknowledges that they have had an opportunity to ask for information
relevant to this disclosure; (b) acknowledges that Latham & Watkins LLP
represented the Company in the transaction contemplated by this Agreement and
has not represented any individual Purchaser in connection with such
transaction; and (c) gives its informed consent to Latham & Watkins LLP’s
representation of certain of the Purchasers in such unrelated matters and to
Latham & Watkins LLP’s representation of the Company in connection with this
Agreement and the transactions contemplated hereby.

[signature pages follow]

 

 

25

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

VIEWRAY, INC.

 

 

 

By:

 

/s/ Chris A. Raanes

Name:

 

Chris A. Raanes

Title:

 

President and Chief Executive Officer

 

 

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

PUISSANCE CROSS BORDER OPPORTUNITIES I LP

 

 

 

By:

 

/s/ Theodore Wang

Name:

 

Theodore Wang

Title:

 

Managing Member of the General Partner

 

 

 

Address:

 

950 Third Ave., 25th Fl.

 

 

New York, NY 10022

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

KEARNY VENTURE PARTNERS, L.P.

 

By:

 

Kearny Venture Associates, LLC,
its General Partner

 

 

 

By:

 

/s/ Caley Castelein, M.D.

Name:

 

Caley Castelein, M.D.

Title:

 

Managing Director

 

 

 

KEARNY VENTURE PARTNERS ENTREPRENEUR’S FUND, L.P.

 

 

 

By:

 

Kearny Venture Associates, LLC,
its General Partner

 

 

 

By:

 

/s/ Caley Castelein, M.D.

Name:

 

Caley Castelein, M.D.

Title:

 

Managing Director

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

Henry A. McKinnell, Jr., Ph.D

 

/s/ Henry A. McKinnell, Jr., Ph.D.

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

MARK S. GOLD, M.D.

 

/s/ Mark S. Gold,  M.D.

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

ajay bansal

 

/s/ Ajay Bansal

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

ORBIMED PRIVATE INVESTMENTS III, LP

 

By:

 

OrbiMed Capital GP III LLC,
its General Partner

 

 

 

By:

 

OrbiMed Advisors LLC,
its Managing Member

 

 

 

By:

 

/s/ Samuel D. Isaly

Name:

 

Samuel D. Isaly

Title:

 

Managing Member

 

 

 

ORBIMED ASSOCIATES III, LP

 

 

 

By:

 

OrbiMed Advisors LLC,
its General Partner

 

 

 

By:

 

/s/ Samuel D. Isaly

Name:

 

Samuel D. Isaly

Title:

 

Managing Member

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

ALTA BIOEQUITIES, L.P.

 

By:

 

Alta Bioequities Management LLC,
its General Partner

 

 

 

By:

 

/s/ Dan Janney

Name:

 

Dan Janney

Title:

 

Member

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

ACUTA OPPORTUNITY FUND, LP

 

By:

 

Acuta Capital Partners, LLC,
the General Partner

 

 

 

By:

 

/s/ Manfred Yu

Name:

 

Manfred Yu

Title:

 

Chief Operating Officer

 

 

 

ACUTA CAPITAL FUND, LP

 

 

 

By:

 

Acuta Capital Partners, LLC,
the General Partner

 

 

 

By:

 

/s/ Manfred Yu

Name:

 

Manfred Yu

Title:

 

Chief Operating Officer

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

jmsk ltd

 

 

 

By:

 

/s/ Steven Gold

Name:

 

Steven Gold

Title:

 

General Partner

 

 

SIGNATURE PAGE TO THE VIEWRAY, INC.

SECURITIES PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name and Address

Number of Shares1

Number of Shares Underlying Warrants

Aggregate Purchase Price of Warrants and Shares

PUISSANCE CROSS BORDER OPPORTUNITIES I LP

Attn: Theodore T. Wang, Managing member of the general partner

950 Third Avenue, 25th Floor

New York, NY 10022

 

6,842,975

1,368,595

$20,699,999.38

ACUTA OPPORTUNITY FUND, LP

c/o Acuta Capital Partners, LLC

1301 Shoreway Road, Suite 350

Belmont, CA 94002

Attn:  Richard Lin, Managing Member (rlin@acutacapital.com) with copy to Manfred
Yu, Chief Operating Officer (myu@acutacapital.com)

 

123,636

24,727

$373,998.88

ACUTA CAPITAL FUND, LP

c/o Acuta Capital Partners, LLC

1301 Shoreway Road, Suite 350

Belmont, CA 94002

Attn:  Richard Lin, Managing Member (rlin@acutacapital.com) with copy to Manfred
Yu, Chief Operating Officer (myu@acutacapital.com)

 

438,347

87,669

$1,325,999.63

ORBIMED PRIVATE INVESTMENTS III, LP

601 Lexington Ave., Floor 54

New York, NY 10022

 

327,459

65,491

$990,563.38

ORBIMED ASSOCIATES III, LP

601 Lexington Ave., Floor 54

New York, NY 10022

 

3,118

623

$9,431.88

KEARNY VENTURE PARTNERS, L.P.

88 Kearny Street, Suite 1800

Attn: Caley Castelein, Kearny Ventures

San Francisco CA 94108

 

323,970

64,794

$980,009.25

 

1

Except as otherwise set forth herein, all amounts reflect a price per share of
$3.00 per share.

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

Name and Address

Number of Shares1

Number of Shares Underlying Warrants

Aggregate Purchase Price of Warrants and Shares

KEARNY VENTURE PARTNERS ENTREPRENEUR’S FUND, L.P.

88 Kearny Street, Suite 1800

Attn: Caley Castelein, Kearny Ventures

San Francisco, CA 94108

 

6,608

1,321

$19,989.13

HENRY A. MCKINNELL, JR., PH.D

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

 

312,9892

62,597

$999,999.76

MARK S. GOLD, M.D.

409 Ponte Vedra Blvd

Ponte Vedra Beach, FL 32082

 

31,2983

6,259

$99,997.04

JMSK LTD

409 Ponte Vedra Blvd

Ponte Vedra Beach, FL 32082

 

46,9484

9,389

$149,998.79

AJAY BANSAL

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

 

62,5975

12,519

$199,997.37

ALTA BIOEQUITIES, L.P.

One Embarcadero Ctr, Suite 3700

San Francisco, CA  94111

 

82,644

16,528

$249,998.00

TOTAL

8,602,589

1,720,512

$26,099,982.49

 

2

Reflects a price per share of $3.17 per share.

3

Reflects a price per share of $3.17 per share.

4

Reflects a price per share of $3.17 per share.

5

Reflects a price per share of $3.17 per share.  

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF WARRANT

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

APPENDIX I

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

APPENDIX II

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

APPENDIX III

 

 

 

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCEPTIONS

[__], 2017

 

This Schedule of Exceptions is being furnished by ViewRay, Inc., a Delaware
corporation, (the “Company”), to the Purchasers listed on Exhibit A to that
certain Securities Purchase Agreement of even date herewith by and among the
Company and such Purchasers (the “Agreement”) in connection with the execution
and delivery of the Agreement, pursuant to Section 4 of the Agreement.  The
section numbers in this Schedule of Exceptions correspond to the section numbers
in the Agreement; provided, however, any information disclosed under any section
number of this Schedule of Exceptions shall be deemed to be disclosed and
incorporated into any other section number of this Schedule of Exceptions to the
extent it is reasonably apparent on the face of the disclosure that such
information is relevant to such other section of this Schedule of Exceptions,
and the section headings used below are for convenience only.

Capitalized terms herein shall have the same meaning given them in the
Agreement, unless specifically indicated otherwise.  Where terms of a contract
or other disclosure items have been summarized or described in this Schedule of
Exceptions, such summary or description does not purport to be a complete
statement of the material terms of such contract or other item.  Nothing in this
Schedule of Exceptions is intended to broaden the scope of any representation or
warranty contained in the Agreement or to create any covenant.  Inclusion of any
item in this Schedule of Exceptions (1) does not represent a determination that
such item is material or establish a standard of materiality, (2) does not
represent a determination that such item did not arise in the ordinary course of
business and (3) shall not constitute, or be deemed to be, an admission to any
third party concerning such item.

 

 

 

1

 

 

 

US-DOCS\75600142.9

--------------------------------------------------------------------------------

 

SCHEDULE 1

Name

 

PUISSANCE CROSS BORDER OPPORTUNITIES I LP

ORBIMED PRIVATE INVESTMENTS III, LP

ORBIMED ASSOCIATES III, LP

KEARNY VENTURE PARTNERS, L.P.

KEARNY VENTURE PARTNERS ENTREPRENEUR’S FUND, L.P.

HENRY A. MCKINNELL, JR., PH.D.

MARK S. GOLD, M.D.

JMSK LTD

AJAY BANSAL

Form of Affiliate Legend

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND
MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REQUIREMENTS OF
RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT OR AN EXEMPTION
FROM SUCH REGISTRATION.”

 

 

 

 

US-DOCS\75600142.9